Citation Nr: 1443766	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-48 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for upper airway resistance syndrome (UARS).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to March 1988 and from July 2005 to August 2006, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA), Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned, a transcript of the hearing is in the record.  In November 2013 the Board remanded the matter for additional development. 


FINDING OF FACT

A chronic UARS disability was not manifested during active duty service; a preponderance of the evidence is against a finding that the Veteran has had such a disability during the pendency of this claim.


CONCLUSION OF LAW

Service connection for UARS is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March 2010 VA notified the Veteran of the information needed to substantiate her claim, to include notice of the information that she was responsible for providing, the evidence that VA would obtain, and how VA assigns disability ratings and effective dates.  The claim was readjudicated in a September 2014 supplemental statement of the case (SSOC).  [The March 2010 notice letter was part of the Veteran's paper record (see October 2010 SOC) but could not be located in her electronic VA record.]  

Service treatment records (STRs) for the Veteran's period of active duty from September 1986 to March 1988 are not associated with the record, and some treatment records from her second period of active duty (from July 2005 to August 2006) appear to be outstanding.  In November 2013, the Board remanded the case for the RO to conduct exhaustive development to secure such records.  The RO sought (without success) to obtain the records through the Defense Personnel Records Information Retrieval System (DPRIS), the Records Management Center (RMC), and the U.S. Jump 4th Command and the U.S. Army Reserve Personnel Center.  Thereafter the RO made a determination that the records were irretrievably lost, and unavailable for review.  The Veteran was notified of that determination in August 2014.  The Board finds that the mandates of the November 2013 remand in that regard are satisfied.  Consequently, VA has a heightened duty to assist the Veteran in developing evidence to substantiate her claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was apprised of this by the  August 2014 letter (which also advised her to submit any outstanding STRs from her first period of active duty, the remainder of the STRs from her second period of active duty, including from her deployment to Kuwait, and the reports of all periodic examinations conducted in connection with her Reserve service in her possession, as well as any other relevant evidence or information that would support her claim, to "buddy statements").  

Pertinent postservice treatment records have been secured.  The Veteran was afforded a VA respiratory diseases examination (completed in January 2014).  The Board finds that the report of that examination is adequate for rating purposes, as it reflects familiarity with the factual record and includes notation of all pertinent clinical findings and rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  She has not identified any additional available pertinent evidence that remains outstanding. VA's duty to assist in met.
Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303. [The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.]  Notably, while the Veteran seeks service connection for UARS in part on the basis that such disease is related to her Reserve service, she has not identified any period of ACDUTRA or INACDUTRA when such disease was incurred or aggravated. 

Disorders diagnosed after discharge will be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Establishing service connection requires evidence of: (1) a current claimed disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that she has UARS which is related to her military service.  Specifically in her claim filed in February 2010, she asserted that during service, she had problems with sleeping, fainting and breathing while sleeping (which were manifestations of UARS).  She indicated that the disease was not diagnosed in service, but that a January 2010 VA sleep study found UARS.  

The Veteran's available active duty STRs are silent for complaints, findings, diagnosis, or treatment of UARS.  

VA records show that pulmonary function testing in January 2007 was interpreted as borderline.  It was concluded that the Veteran did not have a respiratory condition.  

On 2010 VA sleep services consultations sleep studies were interpreted as not suggesting "the presence of significant sleep disordered breathing".  However, a large number of respiratory effort related arousals were indicated to be "consistent with the presence of upper airways resistance syndrome"  which "may respond to CPAP, which should be started during a repeat sleep study".  It was subsequently noted that the Veteran's respiratory events were controlled at the lowest CPAP pressures.

In her notice of disagreement (received in June 2010) the Veteran noted she was then serving in the Army Reserves, and had been since March 1991.  In her substantive appeal (received in December 2010) she noted "I got this condition [while] in the US Army Reserve[.]"  At the August 2011 hearing, she testified that during her second period of service she began experiencing symptoms related to UARS.

On VA respiratory conditions examination completed in January 2014, the Veteran reported that she had respiratory problems while serving in Kuwait in 2005, including a dry cough year round but no shortness of breath; she did not see a doctor in Kuwait for treatment.  In 2006 she saw a VA doctor for complaints of shortness of breath (which would last only a few minutes) with exertion (walking fast 1 to 2 miles),.  She did not have wheezing, but had Proventil prescribed for use before exertion.  In 2006 she also received an inhaler to use 3 to 4 times a week, mostly before exertion.  She reported that she still had a dry cough 3 to 4 times a day, especially in the morning.  There were no restrictions on her activities, but in the prior year she took 3 days off due to shortness of breath.  December 2013 chest x-rays found no abnormalities .  The January 2014 pulmonary function studies were normal.  The examiner noted that there was no respiratory diagnosis in service, and that the Veteran's inhaler prescription was discontinued in 2008 (per pharmacy notes, last refill was in 2009).  The examiner indicated "it is felt" [the Veteran] may have some temporary respiratory problem in 2007-2008 then problem resolved.  The examiner concluded that it was "less likely as not" that the Veteran has a respiratory condition; there was no finding [of a respiratory disorder] on chest X-ray or in pulmonary function testing, and the Veteran was not on medication.   

The Veteran's available STRs for her active duty service are silent for complaints, findings, diagnosis, or treatment of UARS.  While she has reported onset of respiratory symptoms during service, she also indicated she did not seek treatment while on active duty.  Consequently, service connection for UARS on the basis that a chronic such disability was diagnosed or manifested during her active duty service is not warranted.  

Regarding the Veteran's contention that UARS was diagnosed during her Reserve service (other than the periods of active duty service identified above), it is noteworthy that to establish service connection based on Reserve service, it must be shown that the claimed disability is due to disease or injury incurred or aggravated during a period of ACDUTRA or injury incurred or aggravated during a period of INACDUTRA.  See 38 C.F.R. §§ 3.1(k), 3.6(c)(d).  The record does not suggest, and the Veteran has not identified, any period of ACDUTRA or INACDUTRA when a UARS disability was incurred or aggravated.  

Regardless, the threshold requirement for substantiating a claim of service connection is that there must be competent evidence that the Veteran has the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131.  The requirement is met by showing that a chronic claimed disability was present at any time since the filing of the claim seeking service connection.  The Veteran has reported that she has the onset on respiratory problems during her second period of service; written statements by her family members indicate that they noticed changes in her breathing patterns upon her return from deployment.  However, whether there is an underlying chronic illness (UARS, e.g.) for noted respiratory complaints is not a question within the realm of general knowledge/resolved by lay observation.  The determination requires medical expertise (and clinical data, including diagnostic studies). See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While there were clinical indications of mild respiratory impairment in 2007-2008 (prior to the instant claim), there is no competent evidence that the Veteran has had a chronic respiratory disability (such as UARS) at any time since she filed her claim seeking service connection for such disability.  A chronic respiratory disability was not found on the VA examination completed in January 2014, and conducted specifically for the purpose of determining whether or not the Veteran has such disability.  Diagnostic studies and clinical evaluation for such disease were negative.  The examiner provided rationale for the opinion (citing to the negative clinical findings, and the absence of a diagnosis of a chronic respiratory disability in service or in the interim since).  The examiner explained, in essence, that the mild respiratory impairment for which the Veteran received treatment in the postservice interim prior to the filing of her claim represented an acute condition that resolved and did not reflect a current chronic UARS disability.  The Board finds the examination and opinion offered to be adequate, and in the absence of competent evidence to the contrary, persuasive.  
As there is no competent evidence that the Veteran has/during the pendency of the instant claim has had a chronic respiratory disability/UARS, she has not presented a valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against her claim of service connection for UARS, and her appeal in the matter must be denied.


ORDER

Service connection for upper airways resistance syndrome is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


